Citation Nr: 1550394	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  11-26 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date prior to October 19, 2004, for the award of service connection for schizoaffective disorder, bipolar type. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 1980.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for schizoaffective disorder, bipolar type, effective October 19, 2004.  The Veteran disagrees with the effective date assigned for the award of service connection.  

The Board notes the Veteran entered service under a Social Security number (SSN) different than what appears on the cover page of the instant decision.  The Veteran previously filed for a correction of military records to reflect the SSN currently of record. 

The Veteran presented testimony before the Board in February 2015; a transcript of the hearing has been associated with the virtual record.

In May 2015, the Board found the Veteran raised a claim of clear and unmistakable error (CUE) in an April 17, 1991, rating decision denying service connection for nervous condition/schizophrenia.  The Board determined the raised CUE claim was an inextricably intertwined issue with the claim for an earlier effective date for the award of service connection for schizoaffective disorder, bipolar type, and remanded both to Agency of Original Jurisdiction (AOJ).  

In September 2015, the RO determined that no revision was warranted in the decision dated April 17, 1991, to deny service connection for schizophrenia (previously rated as nervous condition).  To date, the Veteran has not appealed the denial.  The claim for earlier effective date for the award of service connection for schizoaffective disorder has been readjudicated and a supplemental statement of the case (SSOC) was issued in September 2015.  As the claim for CUE has been adjudicated and the claim for earlier effective date continues to be denied, the matter has been returned to the Board and is now ready for appellate disposition

FINDINGS OF FACT

1.  The Veteran was discharged from service in October 1980.

2.  The Veteran filed his original claim of service connection for a mental condition on July 31, 1990.

3.   In an April 17, 1991, rating decision, the RO denied service connection for schizophrenia (nervous condition); the RO confirmed the denial in a December 5, 1991 decision; the Veteran did not appeal the decisions.   

4.  On October 19, 2004, the RO received the Veteran's request to reopen his claim of entitlement to service connection for agitated depression.


CONCLUSION OF LAW

The legal requirements for an effective date earlier than October 19, 2004, for the award of service connection for schizoaffective disorder, bipolar type, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

 The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  It also requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Concerning the issue decided herein, the Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues. VAOPGCPREC 8-2003.  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  In this case, the Veteran's claim of service connection for agitated depression was granted as schizoaffective disorder, bipolar type, in August 2009, and he was assigned a disability rating and effective date in that decision.  As the effective date issue currently before the Board stems from a disagreement with a downstream element, no additional notice is required with respect to service connection because the purpose that the notice is intended to serve has been fulfilled with respect to the claim.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also finds that VA has fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the issue has been obtained.  The evidence includes his service treatment records, previous applications for VA benefits, prior rating decisions, VA examination reports, post-service medical records, and lay statements, to include the testimony presented at the February 2015 Board hearing. 


There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue decided below.  The outcome of the appeal turns on a determination as to the date that a claim for benefits was filed based on information and evidence that has already been associated with the claims file. Thus, the Board is satisfied that no further development action is required.


II. Analysis

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015). The effective date of an original award of direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, it is the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i). 

If a claim is finally denied and later reopened and granted based on the submission of new and material evidence, the effective date of benefits will be the date that the claimant filed the application to reopen or the date that entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2) (2015).

Applicable regulations provide that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p).  The Court has stated that an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing and thus, it follows logically that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.

Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006); see MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  

Thus, a claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Moreover, the Court has explicitly stated that the "mere presence" of a diagnosis of a specific disorder in a VA medical report "does not establish an intent on the part of the veteran" to seek service connection for that disorder.  Brannon v. West, 12 Vet. App. 32, 35 (1998); see MacPhee, 459 F.3d at 1326-27  (VA medical examination reports standing alone can constitute informal claim only with regard to claims that previously have been granted service connection); 38 C.F .R. § 3.155.  Accordingly, the mere existence of medical records in a case cannot be construed as an informal claim.  Id; Ellington v. Nicholson, 22 Vet. App. 141, 145-46   (2007), aff'd 541 F.3d 1364 (Fed.Cir.2008). 

A review of the claims file reveals that in July 1990, the Veteran filed an application for VA disability compensation, wherein he stated that he was seeking service connection for a mental problem.  He indicated that he was treated at Fort Hood, Texas, during his service.  He further stated that he was told by Army medical providers that if he ever started having problems to go to his medical doctor, file a claim, and let them know it started in the Army.  

In the April 1991 rating decision, the RO denied the Veteran's service connection claim.  A review of that decision reveals that although the RO characterized the Veteran's claim as service connection for a nervous condition, it was denied as service connection for  schizophrenia.  Notably, the RO found that the VA examiner's opinion was not supported by the evidence of record.  The RO additionally found there was no continuity shown between the condition for which the Veteran was treated in 1980 and the current psychiatric disorder.   The RO confirmed the denial in December 1991 finding that the evidence showed current treatment only and did not establish a relationship between the Veteran's current psychiatric condition and the condition for which he was treated in service in 1980.  The Veteran did not file a notice of disagreement (NOD) and the decisions became final.  38 C.F.R. § 20.302(a).

On October 19, 2004, the Veteran indicated that he would like to reopen his claim for disability compensation and requested service connection for agitated depression, which had been bothering him since his discharge from service.   The RO denied the claim for agitated depression in April 2005, which he appealed to the Board.  In December 2008, the Board reopened the previously denied claim for a psychiatric disorder and remanded the de novo claim for further development (obtain records and examination) and adjudication.  The RO ultimately awarded service connection in August 2009 for schizoaffective disorder, bipolar type.  The award was based on private and VA medical opinions establishing a relationship between the Veteran's current psychiatric disability and his military service.  In September 2015, the RO determined that no revision was warranted in the decision dated April 17, 1991, to deny service connection for schizophrenia.  The Veteran has not appealed this decision.  The claim for earlier effective date was readjudicated in a September 2015 SSOC and the matter was returned to the Board. 
   
Having determined that the April 1991 RO decision was final and no revision warranted based on CUE, the Board finds that there is no basis upon which to assign an effective date prior to October 19, 2004, for the award of service connection for schizoaffective disorder.  As outlined above, the effective date of a previously denied claim that is subsequently granted based on the submission of new and material evidence, is the later of the date of the receipt of application to reopen or the date that entitlement arose.  38 C.F.R. § 3.400(q)(2). Although an exception to that rule exists when benefits are awarded based all or in part on the receipt of service department records that were not "associated with the claims file when VA first decided the claim," 38 C.F.R. § 3.400(q)(1), that exception is not for application in this case.  Further, there is no evidence of record received between 1991 and October 19, 2004, that can reasonably be construed as an application to reopen (formal or informal) the previously denied claim of service connection for schizoaffective disorder.   Consequently, the assignment of an effective date earlier than October 19, 2004, for the award of service connection for schizoaffective disorder, bipolar type, based on the Veteran's "reopened" claim, is not warranted.  38 C.F.R. § 3.400(q)(2).

The Board acknowledges the Veteran's contention that he had psychiatric problems since his discharge from service and thus, his original date of claim should control, clearly asserting that he was entitled to an earlier effective date on an equitable basis.  While the Board is sympathetic toward the Veteran and grateful for his service to our country the Board is bound and constrained by law, and its decision is dictated by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).


ORDER

Entitlement to an effective date prior to October 19, 2004, for the award of service connection for schizoaffective disorder, bipolar type, is denied. 


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


